m-te
                               ELECTRONIC RECORD




COA #      07-14-00103-CR                        OFFENSE:        19.02


           Renee Valencia v. The State of
STYLE:     Texas                                 COUNTY:         Lubbock

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    137th District Court



DATE: 01/21/2016                 Publish: YES    TC CASE #:      2014-401,405




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Renee Valencia v. The State of Texas         CCA#:
                                                                          m-i*>
         APPELLANT*.<,                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      OS'I12 h'2oU                               SIGNED:                           PC:_

JUDGE:       /A U-M^-                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD